THE STATE OF TEXAS
                                          MANDATE
TO THE 202ND DISTRICT COURT OF BOWIE COUNTY, GREETINGS:
          Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 4th
day of March, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

Heritage Constructors, Inc., Appellant                     No. 06-14-00048-CV

                     v.                                    Trial Court No. 12C0591-202

Chrietzberg Electric, Inc., and Richard
Marc Chrietzberg, Appellees



          As stated in the Court’s opinion of this date, we find error in the judgment of the court
below. We affirm the trial court’s judgment in favor of Chrietzberg, individually, and its
judgment denying recovery to Heritage on its negligent misrepresentation claims. We reverse
the trial court’s judgment in favor of Heritage on its breach of contract and promissory estoppel
claims and for attorney fees, and render judgment that Heritage take nothing.
          We further order that the appellant, Heritage Constructors, Inc., pay all costs of this
appeal.

          WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
          WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 21st day of May, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk